Case 3:18-cv-00742-GNS-LLK Document 21 Filed 04/12/19 Page 1 of 1 PageID #: 113




               IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF KENTUCKY
                       LOUISVILLE DIVISION


  FREDERICK KORFHAGE IV,

              Plaintiff,

  v.                                         Case No. 3:18-cv-00742-GNS-LLK

  AETNA LIFE INSURANCE
  COMPANY,

              Defendant.


            AGREED ORDER OF DISMISSAL WITH PREJUDICE

       Plaintiff Frederick Korfhage IV (“Plaintiff”) and Defendant Aetna Life

 Insurance Company (“Defendant”) hereby agree and stipulate that the above-styled

 action and all claims contained therein should be dismissed with prejudice against

 Defendant with each party to bear its own costs.




                                                         April 11, 2019
